DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 21-35, 37  are rejected under 35 U.S.C. 103 as obvious over Curts (US 6659041)  in view of US to Muhr et al. (D698100).
Regarding claim 18, Curts teaches a bird feeder comprising: 
a reservoir (14) configured to hold bird nectar, the reservoir having a mouth (30) disposed opposite a planar surface (Fig. 2a, broadest reasonable interpretation of Curts shows planar surfaces at the top of reservoir 14 in figures 2-2a, see arrows below) with no openings, the mouth having an opening (28) configured to dispense the nectar from the reservoir into a basin assembly (12), the reservoir invertible from an upright orientation into an inverted orientation with the planar surface configured to contact a flat surface and the mouth disengaged from the basin assembly (Fig. 3); and 
a connecting portion of the reservoir (the portion of the reservoir 14 that contacts element 80 of 16 is considered the connecting portion of the reservoir); a reservoir body extending distally from the connecting portion (body of 14 below 80);
a hanger assembly (16, 22) having a reservoir engaging portion (80) including a body extending about an axis (see figs., 80 has a body about the central axis of the feeder), the body configured to engage the connecting portion (as above) of the reservoir near the planar surface by sliding the reservoir engaging portion (16) over the reservoir (14) from the mouth (30) towards the planar surface until the body engages the connecting portion of the reservoir (Col 4 Ln 55-65), the reservoir engaging portion 80 engaged to the connecting portion (connection with the top of the reservoir) such that a first connector (76 Col 6 Ln 60-62) engaged to a second connector (link 22, see A in figure 11 below) are disposed distal to the planar surface and a hanger (22 see B in figure 11 below) is configured to pivot to a folded position with no portion of the hanger assembly protruding past the planar surface when the reservoir is in the inverted orientation (hanger 22 is flexible chain link that can perform the functional limitation).

    PNG
    media_image1.png
    803
    397
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    679
    389
    media_image2.png
    Greyscale

Although it is believed that Curts teaches the broadest reasonable interpretation of the limitation of a planar surface (see arrow pointing to a panel of 14 that is planar), if for any reason it can be interpreted that Curts fails to clearly teach a planar surface as claimed, Muhr et al teaches a system, within the same field of endeavor, further including wherein the reservoir 1 has a planar surface 3 as claimed which is configured to dispense the nectar from the reservoir into a basin assembly 4, the reservoir invertible from an upright orientation into an inverted orientation with the planar surface contacting a flat surface (see figures below).

    PNG
    media_image3.png
    632
    676
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    552
    607
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    594
    654
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    594
    654
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the reservoir shape as taught by Curts as having a singular planar surface configuration as taught by Muhr et al in order to provide a stable surface onto which the reservoir may be inverted during filling without fear of tipping over during the filling process.
Curts is silent about the connecting portion of the reservoir having at least one side surface extending from the planar surface in a direction towards the mouth and at least one bottom surface extending inwardly from the at least one side surface, a reservoir body extending distally from the at least one bottom surface.
Muhr further teaches  the connecting portion of the reservoir having at least one side surface extending from the planar surface in a direction towards the mouth and at least one bottom surface extending inwardly from the at least one side surface, a reservoir body extending distally from the at least one bottom surface (clearly seen in figs. as annotated below) such that the body engages the at least one bottom surface of the connecting portion of the reservoir at a location inward from the at least one side surface (groove in the reservoir of Muhr where the hanging portion connects, as clearly seen in the figs.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the connecting portion as taught by Curts having at least one side surface extending from the planar surface in a direction towards the mouth and at least one bottom surface extending inwardly from the at least one side surface, a reservoir body extending distally from the at least one bottom surface taught by Muhr et al in order to allow for seated connection between the hanger assembly and the reservoir for increased stability and securement.


    PNG
    media_image7.png
    799
    535
    media_image7.png
    Greyscale

Regarding claim 19, the modified reference teaches claim 18 but Curts only teaches wherein the first connector is a hook (76), not the second connector.
Muhr teaches wherein the first connector and the second connector are each hooks 8, 9.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the first and second connectors of Curts with the hooks as taught by Muhr in order to allow for a rigid yet moveable attachment mechanism for suspending the feeder, since Curts already teaches that the hanger may comprise either flexible or rigid links for suspending the feeder (Col 4 Ln 55-65).
Regarding claim 21, the modified reference teaches claim 18, and furthermore the modified reference teaches wherein the connecting portion is engaged to the reservoir engaging portion  by preventing the reservoir engaging portion from moving past the planar surface (Curts 80, top of 14 figure 2, further see figs. of Murh).
Regarding claim 22, Curts teaches wherein the reservoir (14) includes an elongated portion (32).
Regarding  claim 23, Curts teaches wherein the hanger assembly (18) is made from metal (Col 6 Ln 35-62; Col 4 LN 55-65).
Regarding claim 24, the modified reference teaches wherein the hanger includes a hanging portion disposed over a center of the planar surface when the hanger is in an upright position (see Curts planar surface and hanger assembly as modified by Muhr planar surface and hanger assembly).
Regarding claim 25, Curts teaches wherein the reservoir (14) is contoured (Fig. 2).

Regarding claim 26, Curts teaches a bird feeder comprising: 
a reservoir engaging portion (80, 68, of 16) of a hanger assembly (18), the reservoir engaging portion having a body (16, 80, 68) extending about an axis (figs.); 
an opening defined by the body (Fig. 12 # 80 or the opening in 68), at least a portion of a reservoir extending through the opening (Fig. 1, 11, 14-15), the reservoir including at least one side surface (32) extending between a planar surface (top planar surface of 14 as per interpretation and annotation of claim 18 above) and at least one bottom surface (34), the at least one bottom surface extending from the at least one side surface om a direction towards the axis (see figs. 34 is angled inward thus extending towards the central axis),
the planar surface having no openings and being disposed opposite a mouth (30) having an opening (28) configured to dispense nectar from an interior of the reservoir, 
the reservoir invertible from an upright orientation to an inverted orientation with the planar surface configured to contact a flat surface (Fig. 2-2a; Col 4-5 Ln 66-10) and the mouth disengaged from a basin assembly, 
the hanger assembly (18) being engagable to the reservoir by inserting the mouth through the opening of the body and sliding the body longitudinally along a length of the reservoir from the mouth towards the planar surface until the body engages the at least one bottom surface of the reservoir at a location inward from the at least one side surface (Fig. 2-2a; Col 4-5 Ln 66-10, see where 68 engages the bottom surface, near 34, of reservoir 14),
 the hanger assembly (18) being removable from the reservoir by sliding the body along the length of the reservoir towards the mouth until the mouth is removed from the opening of the body (see figs.); 
a first set of connectors (76, Col 6 Ln 55-62) including 
a first reservoir connector (Fig. 11 #76) and a second reservoir connector (Fig. 11 #76)  each extending from the body of the reservoir engaging portion (16, 80) in an outward direction away from the axis, the first reservoir connector disposed at a spaced location away from the second reservoir connector;
 a hanger (22 section B outlined in the triangle below) having a first end (B left side of the figure below) and a second end (B right side of the figure below); and a second set of connectors (22 links labeled A in figure below)  including a first hanger connector (left side A)  and a second hanger connector (right side A), the first hanger connector (A left side) extending from the first end of the hanger (B, left side) and engaged to the first reservoir connector (76, left side, Col 6 Ln 55-62), the second hanger connector (A right side)  extending from the second end of the hanger (B, right side) and engaged to the second reservoir connector (76, right side, Col 6 Ln 55-62), the hanger movable between a folded position (when inverted) and an upright position (when hanging), the folded position including the hanger, the reservoir engaging portion, the first set of connectors, and the second set of connectors disposed proximal to the planar surface when the reservoir is in the inverted orientation.
Curts is silent as to wherein the first reservoir connector is disposed opposite the second reservoir connector.  
Muhr et al teaches a system, within the same field of endeavor, further including wherein the feeder comprises a first set of connectors including a first reservoir connector and a second reservoir connector (see figures 1-5 where reservoir engaging portion, 6, has connectors, associated with 8 & 9, at opposite sides of the reservoir, see annotated fig. above) each extending from the body of the reservoir engaging portion in an outward direction away from the axis (Fig. 3), the first reservoir connector disposed opposite the second reservoir connector (Fig. 1-5); a hanger 10 having a first end (see 8 above) and a second end (see 9 above); and a second set of connectors including a first hanger connector (see hook of hanger 10 at 8) and a second hanger connector (see hook of hanger 10 at 9), the first hanger connector extending from the first end of the hanger and engaged to the first reservoir connector (see 8), the second hanger connector extending from the second end of the hanger and engaged to the second reservoir connector (see 9), the hanger movable between a folded position and an upright position, the folded position including the hanger, the reservoir engaging portion, the first set of connectors, and the second set of connectors disposed proximal to the planar surface when the reservoir is in the inverted orientation. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the hanger assembly as taught by Curts with the hanger assembly arrangement with oppositely positioned first and second reservoir connectors as taught by Muhr et al in order to allow for the hanger assembly to be hung from only a two point connection that provides a rigid handle that is easily pivotable relative to the reservoir for easy hanging during use and simple storage when inverted. 
Although it is believed that Curts teaches the broadest reasonable interpretation of the limitation of a planar surface (see arrow pointing to a panel of 14 that is planar).  If for any reason it can be interpreted that Curts fails to clearly teach a planar surface as claimed,  Muhr et al teaches a system, within the same field of endeavor, further including wherein the reservoir 1 has a planar surface 3 as claimed which is configured to dispense the nectar from the reservoir into a basin assembly 4, the reservoir invertible from an upright orientation into an inverted orientation with the planar surface contacting a flat surface (see figures above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the reservoir planar surface as taught by Curts as being a of the planar surface configuration as taught by Muhr et al in order to provide a stable surface onto which the reservoir may be inverted during filling.  
Regarding claim 27, Curts as modified by Muhr et al teaches wherein the hanger (10) includes a hanging portion disposed on the axis when the hanger is in the upright position (Muhr et al Fig. 1).
Regarding claim 28, Curts teaches wherein at least one of the first set of connectors 76 or the second set of connectors are hooks (Col 6 Ln 60-62).
Regarding claim 29, Curts teaches wherein the body of the reservoir engaging portion (80) extends about the axis to form a circle (Fig. 12 Curts; also Muhr et al Fig. 1-6, #6).
Regarding claim 30, Curts as modified by Muhr et al teaches the limitations of claim 26, except for specifically stating that the body of the reservoir engaging portion extends about the axis to form at least one of an elliptical or a rectangle.  
However Curts does teach  that the reservoir 14 “may have a generally octagonal shape in cross-section, although other polygonal, circular or oval shaped containers are contemplated,” (Col 5 Ln 1-2) and further, “it should be appreciated that the dimensional areas of container 14 in planes P1 and P2 are bounded by respective perimeters of container 14 that may each be configured as polygons, and which may be of the same or different polygonal shapes. Alternatively, it should be appreciated that container 14 may be circular or oval in cross-section, such that the dimensional areas of container 14 in planes P1 and P2 bounded by respective perimeters of container 14 are circular or oval in shape,” (Col 5 Ln 21-28).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the body of the reservoir engaging portion as taught by Curt to have a substantially similar cross sectional shape to the reservoir that is held therein in order to prevent wobbling between the container and the hanger assembly, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 31, Curts teaches wherein at least one of the first set of connectors or the second set of connectors are pegs, slots, or ears (Link labeled A above is reasonable considered an ear or slot of the second set of connectors).

Regarding claim 32, Curts teaches a bird feeder comprising: 
a reservoir (14) configured to hold bird nectar, the reservoir having a mouth 30 disposed opposite a planar surface (Fig. 2a, broadest reasonable interpretation of Curts shows planar surfaces at the top of reservoir 14 in figures 2-2a, see arrows below)  having no openings, the reservoir including a connecting portion of the reservoir (the portion of the reservoir 14 that contacts element 80 of 16 is considered the connecting portion of the reservoir); 
the mouth having an opening (28) configured to dispense the nectar from the reservoir into a basin assembly (12), the reservoir invertible from an upright orientation to an inverted orientation with the mouth disengaged from the basin assembly (Fig. 1-3), the planar surface positioned on a first plane and configured to contact a flat surface positioned on a second plane in the inverted orientation (based on planar surfaces shown in figure below); and
 a hanger assembly (18, 16), having a reservoir engaging portion (80), the reservoir engaging portion having a body (body of 80) extending around the reservoir adjacent to and below the at least connecting surface (see figs.) 
a hanger (22, outlined above in triangle and labeled B) engaged to the reservoir engaging portion, the hanger movable between a folded position (when not hanging and inverted) and an upright position (when hanging), the folded position including an entirety of the hanger assembly positioned proximal to the planar surface permitting the first plane to meet the second plane uninhibited by any portion of the hanger assembly when the planar surface contacts the flat surface when the reservoir is in the inverted orientation (since at least one of the planar surfaces of the top of 14 is configured to/capable of being positioned/oriented as recited).
Although it is believed that Curts teaches the broadest reasonable interpretation of the limitation of a planar surface, however, if it can be interpreted that Curts fails to clearly teach a planar surface as claimed, then Muhr et al teaches a system, within the same field of endeavor, further including wherein the reservoir 1 has a planar surface 3 as claimed which is configured to dispense the nectar from the reservoir into a basin assembly 4, the reservoir invertible from an upright orientation into an inverted orientation with the planar surface contacting a flat surface.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the reservoir planar surface as taught by Curts as being a of the planar surface configuration as taught by Muhr et al in order to provide a stable surface onto which the reservoir may be inverted during filling.
Curts is silent about the connecting portion of the reservoir having at least one side surface extending from the planar surface in a direction towards the mouth and at least one bottom surface extending inwardly from the at least one side surface, a reservoir body extending distally from the at least one bottom surface.
Muhr further teaches  the connecting portion of the reservoir having at least one side surface extending from the planar surface in a direction towards the mouth and at least one bottom surface extending inwardly from the at least one side surface, a reservoir body extending distally from the at least one bottom surface (clearly seen in figs. as annotated below) such that the body engages the at least one bottom surface of the connecting portion of the reservoir at a location inward from the at least one side surface (groove in the reservoir of Muhr where the hanging portion connects, as clearly seen in the figs.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the connecting portion as taught by Curts having at least one side surface extending from the planar surface in a direction towards the mouth and at least one bottom surface extending inwardly from the at least one side surface, a reservoir body extending distally from the at least one bottom surface taught by Muhr et al in order to allow for seated connection between the hanger assembly and the reservoir for increased stability and securement.
Regarding claim 33, the modified reference teaches the bird feeder of claim 32, and Curts further teaches wherein the hanger (22) is engaged to the reservoir engaging portion (80) using one or more connectors (76, link labeled A in the figures above Col 6 Ln 60-6)).  
Regarding claim 34, the modified reference teaches the bird feeder of claim 33, and Curts further teaches wherein the one or more connectors (76, link labeled A in the figures above Col 6 Ln 60-6)  include at least one of hooks (76), pegs, slots, or ears (link A is reasonably considered a slot or ear in the relevant art).
Regarding claim 35, the modified reference teaches the limitations of claim 32 and furthermore the modification of Curts planar surface with the planar surface as taught by Muhr (3) teaches wherein a cross section of the planar surface has a circular shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the shape of the reservoir and surface as taught by Curts with the reservoir having a circular cross section of the planar surface as taught by Muhr based on the desired aesthetic characteristics for the feeder, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 37, Curts teaches the bird feeder of claim 32, Muhr further teaches wherein the at least one bottom surface of the connecting portion prevent the reservoir engaging protion from moving past the planar surface (see figs. of Murh).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619